--------------------------------------------------------------------------------


FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of October 31, 2007, is made by and among IWC SERVICES, LLC, a Texas limited
liability company (“Existing Borrower”), STASSCO PRESSURE CONTROL, L.L.C., a
Wyoming limited liability company (“New Borrower” and together with Existing
Borrower being jointly and severally, “Borrower”), Boots & Coots International
Well Control, Inc., a Delaware corporation (“BNC”) and WELLS FARGO BANK,
National Association (“Lender”), acting through its WELLS FARGO BUSINESS CREDIT
operating division.
 
RECITALS
 
Existing Borrower, BNC and Lender are parties to the Credit and Security
Agreement dated as of March 3, 2006 (as amended, restated, amended and restated
or extended from time to time, the “Credit Agreement”).
 
Existing Borrower has requested that certain amendments be made to the Credit
Agreement as more particularly set forth herein, which Lender is willing to make
pursuant to the terms and conditions set forth herein.
 
Additionally, Existing Borrower has requested that Lender consent to the
acquisition of all Equity Interests in Snubco USA Inc., a Wyoming corporation,
StassCo Holdings, Inc., a Wyoming corporation and New Borrower pursuant to, and
in accordance with, that certain Stock Purchase Agreement dated as of July 31,
2007 among Snubco Well Services, Ltd., a Canadian corporation, James M.
Stasinos, David M. Piaia, John D. Piaia, the Steven J. Hennessy Retirement Plan
Trust dated June 15, 2005, New Borrower, Snubco USA Inc., StassCo Holdings, Inc,
Snubco Pressure Control International, Ltd. and Existing Borrower (the
“Acquisition”).
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
 
1.           Joinder, Assumption and Consent.
 
(a)           New Borrower hereby joins in, assumes, adopts and becomes a
co-debtor and a co-obligor with respect to the Obligations under the Credit
Agreement and all of the other Loan Documents, and New Borrower hereby joins in,
assumes, adopts and becomes a co-debtor and a co-obligor with respect to the
Obligations (irrespective of when such Obligations first arose) under the Credit
Agreement and all of the other Credit Documents with respect to Existing
Borrower.  Without limiting the foregoing, New Borrower hereby agrees to (i) all
of the terms and conditions contained in the Credit Agreement and the other Loan
Documents with the same legal effect as if it was an original signatory thereto,
including, without limitation, (x) the grant to Lender of a continuing general
Lien upon, and security interest in, all of the Collateral in which New Borrower
has rights as security for the Obligations and (y) the promises to pay the
Obligations in full, if not due earlier in accordance with the Credit Agreement,
on the Maturity Date, and (ii) be, together with the other Existing Borrower,
jointly and severally liable for all present and future Obligations subject to
the provisions of Section 2 of this Amendment.
 
 

--------------------------------------------------------------------------------

 

(b)           Without limiting the foregoing, Borrowers hereby acknowledge and
agree that, as of the date hereof, the outstanding principal balance of the
Equipment Term Advance equals $6,190,012 and of all Revolving Advances equals $0
and that each such outstanding principal balance is payable in accordance with
the Credit Agreement and other Loan Documents without setoff, counterclaim,
deduction, recoupment or defense.
 
(c)           Existing Borrower and Lender consent to the joinder of New
Borrower to the Credit Agreement and all of the other Loan Documents, as more
fully described above.
 
2.           Acknowledgement of Joint and Several Liability, Cross-Guaranty and
Contribution Rights; Guaranty Enforcement.
 
(a)           Each Borrower acknowledges and agrees that it is, and shall be,
jointly and severally liable for all of the Obligations under the Loan
Documents, and any amendment, modification, waiver, consent or other agreement
which affects the Obligations shall be deemed to affect the Obligations of all
Borrowers on a joint and several basis unless expressly specified
otherwise.  Each Borrower expressly understands, agrees and acknowledges that
(i) Borrowers are all Affiliates, (ii) each Borrower desires to have the
availability of one common credit facility pursuant to the Credit Agreement
instead of separate credit facilities, (iii) each Borrower has requested that
Lender extend such a common credit facility on the terms of the Credit
Agreement, as amended hereby, (iv) Lender will be lending against, and relying
on a Lien upon, all of Borrowers’ assets even though the proceeds of any
particular Advance may not be advanced directly to a particular Borrower,
(v) each Borrower will nonetheless benefit by the making of all such Advances by
each Lender and the availability of a single credit facility of a size greater
than each could independently warrant, (vi) all of the representations,
warranties, covenants, obligations, conditions, agreements and other terms
contained in the Advance Documents to which any Borrower is a party shall be
applicable to and shall be binding upon each Borrower, unless otherwise
expressly provided herein, and (vii) Borrowers have each executed or joined the
Credit Agreement (as amended hereby and from time to time) and the Notes, if
any, as co-obligors of the Credit Agreement (as amended hereby and from time to
time) and the Notes, if any, and that it would not be able to obtain the credit
provided by Lender under the Credit Agreement (as amended hereby and from time
to time) without the financial support provided by the other Borrowers.
 
(b)           Each Borrower hereby guarantees the prompt payment and performance
in full of all Obligations, which Obligations shall be immediately due and
payable on the Maturity Date (except as otherwise provided in the Credit
Agreement (as amended hereby)).  Such guarantee constitutes a guarantee of
payment and not of collection.  Each Borrower’s obligations under the Credit
Agreement (as amended hereby and from time to time) shall, to the fullest extent
permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance or subordination of the Obligations of any other
Credit Party or of any promissory note or other document evidencing all or any
part of the Obligations of any other Credit Party, (ii) the absence of any
attempt to collect the Obligations from any other Credit Party, or any other
security therefor, or the absence of any other action to enforce the same,
(iii) the waiver, consent, extension, forbearance or granting of any indulgence
by Lender with respect to any provision of any instrument evidencing the
Obligations of any other Credit Party or any part thereof, or any other
agreement now or hereafter executed by any other Credit Party and delivered to
Lender, (iv) the failure by Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights to, any security or collateral
for the Obligations of any other Credit Party, (v) Lender’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a security
interest by any other Credit Party, as debtor-in-possession under Section 364 of
the Bankruptcy Code, (vii) the disallowance of all or any portion of Lender’s
claim(s) for the repayment of the Obligations of any other Credit Party under
Section 502 of the Bankruptcy Code or (viii) any other circumstances which might
constitute a legal or equitable discharge or defense of a guarantor or of any
other Credit Party (other than actual indefeasible payment in full in
cash).  With respect to any Borrower’s Obligations arising as a result of the
joint and several liability of Borrowers hereunder with respect to Advances or
other extensions of credit made to any of the other Borrowers hereunder, such
Borrower hereby forever waives any right to enforce any right of subrogation or
any remedy which Lender now has or may hereafter have against any other Credit
Party, or any endorser of all or any part of the Obligations, and any benefit
of, and any right to participate in, any security or collateral given to Lender
to secure payment of the Obligations or any other liability of any Borrower to
Lender.  During the existence of any Event of Default, Lender may proceed
directly and at once, without notice, against any Borrower to collect and
recover the full amount, or any portion of the Obligations, without first
proceeding against any other Credit Party or any other Person, or against any
security or collateral for the Obligations.  Each Borrower consents and agrees
that Lender shall be under no obligation to marshal any assets in favor of any
Credit Party or against or in payment of any or all of the Obligations.
 
 
-2-

--------------------------------------------------------------------------------

 

(c)           Each Borrower is obligated to repay the Obligations as a joint and
several obligor under the Credit Agreement and the other Loan Documents.  To the
extent that any Borrower shall, under the Credit Agreement (as amended hereby
and from time to time) as a joint and several obligor, repay any of the
Obligations constituting Advances made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers.  As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (i) rendering such Borrower “insolvent”
within the meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (ii) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA or Section 5 of the UFCA, or (iii) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code, Section 4 of the UFTA or Section 5 of the UFCA.  All rights
and claims of contribution, indemnification, and reimbursement under this
Section shall be subordinate in right of payment to the prior indefeasible
payment in full in cash of the Obligations, the expiration or termination of all
issued and outstanding Letters of Credit and the termination of the Credit
Agreement.  The provisions of this Section shall, to the extent inconsistent
with any provision in any Loan Document, supersede such inconsistent provision.
 
 
-3-

--------------------------------------------------------------------------------

 

(d)           If (i) any court holds that Borrowers are guarantors and not
jointly and severally liable as principal obligors or (ii) bankruptcy or
reorganization proceedings at any time are instituted by or against any Borrower
under any Debtor Relief Law, then each Borrower hereby:  (A) expressly and
irrevocably waives, to the fullest extent possible, except as otherwise provided
in Section 2(c) hereof, on behalf of such Borrower, any and all rights at law or
in equity to subrogation, reimbursement, exoneration, contribution,
indemnification, set off or any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of a claim against any Person, and which such
Borrower may have or hereafter acquire against any Person in connection with or
as a result of such Borrower’s execution, delivery and/or performance of the
Credit Agreement, or any other documents to which such Borrower is a party or
otherwise; (B) expressly and irrevocably waives any “claim” (as such term is
defined in the Bankruptcy Code) of any kind against any other Borrower, and
further agrees that it shall not have or assert any such rights against any
Person (including any surety), either directly or as an attempted set off to any
action commenced against such Borrower by Lender or any other Person; and
(C) acknowledges and agrees (I) that this waiver is intended to benefit Lender
and shall not limit or otherwise affect such Borrower’s liability hereunder or
the enforceability of the Credit Agreement (as amended hereby or from time to
time), and (II) that Lender and their successors and assigns are intended
beneficiaries of this waiver, and the agreements set forth in this Section and
their rights under this Section shall survive payment in full of the
Obligations, the expiration and termination of all issued and outstanding
Letters of Credit and the termination of the Credit Agreement.
 
(e)           EACH CREDIT PARTY WAIVES THE FILING OF A CLAIM WITH A COURT IN THE
EVENT OF RECEIVERSHIP OR BANKRUPTCY OF ANY OTHER CREDIT PARTY, AND WAIVES EVERY
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH ANY CREDIT PARTY MAY NOW
HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY LENDER IN ENFORCING THE CREDIT
AGREEMENT, INCLUDING, WITHOUT LIMITATION, EVERY DEFENSE, COUNTERCLAIM OR SETOFF
WHICH SUCH CREDIT PARTY MAY NOW HAVE, OR HEREAFTER MAY HAVE, AGAINST ANOTHER
CREDIT PARTY OR ANY OTHER PARTY LIABLE TO LENDER IN ANY MANNER.  AS FURTHER
SECURITY, ANY AND ALL DEBTS AND LIABILITIES NOW OR HEREAFTER ARISING AND OWING
TO ANY CREDIT PARTY BY ANY OTHER CREDIT PARTY, OR TO ANY OTHER PARTY LIABLE TO
LENDER, ARE HEREBY SUBORDINATED TO LENDER’S CLAIMS AND UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT ARE ASSIGNED TO LENDER.  EACH CREDIT PARTY RATIFIES AND
CONFIRMS WHATEVER LENDER MAY DO PURSUANT TO THE TERMS HEREOF, AND AGREES THAT
LENDER SHALL NOT BE LIABLE FOR ANY ERROR IN JUDGMENT OR MISTAKES OF FACT OR
LAW.  EACH CREDIT PARTY HEREBY AGREES THAT IT MAY BE JOINED AS A PARTY DEFENDANT
IN ANY LEGAL PROCEEDING (INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE
PROCEEDING) INSTITUTED BY LENDER AGAINST ANY OTHER CREDIT PARTY.
 
 
-4-

--------------------------------------------------------------------------------

 

(f)           Should a claim be made upon Lender at any time for repayment of
any amount received by Lender in payment of the Obligations, or any part
thereof, whether received from any Credit Party or received by Lender as the
proceeds of Collateral, by reason of:  (1) any judgment, decree or order of any
court or administrative body having jurisdiction over Lender or any of their
property, or (2) any settlement or compromise of any such claim effected by
Lender, in its sole discretion, with the claimant (including a Credit Party),
each Credit Party shall remain liable to Lender for the amount so repaid to the
same extent as if such amount had never originally been received by Lender,
notwithstanding any termination hereof or the cancellation of any note or other
instrument evidencing any of the Obligations.
 
(g)           To the extent that any payment to, or realization by, Lender on
the Obligations exceeds the limitations of this Section and is otherwise subject
to avoidance and recovery in any such proceeding, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and the Credit Agreement as
limited shall in all events remain in full force and effect and be fully
enforceable against such Credit Party.  This Section is intended solely to
reserve the rights of Lender against each Credit Party, in such proceeding to
the maximum extent permitted by applicable Debtor Relief Laws and no Credit
Party, guarantor of the Obligations or other Person shall have any right, claim
or defense under this Section that would not otherwise be available under
applicable Debtor Relief Laws in such proceeding.
 
3.           Amendments to the Credit Agreement.  Upon satisfaction of the
Conditions Precedent, the Credit Agreement shall be amended as follows to be
effective as of September 30, 2007:
 
(a)           The definition of “Borrower” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated to read as follows:
 
“Borrower” means, collectively, IWC Services and StassCo Pressure Control, LLC,
a Wyoming limited liability company (“StassCo”); provided, however, for purposes
of (i) identifying any Loan Document executed and delivered on or before
October 1, 2007 and separately defined under this Agreement, any reference to
“Borrower” in such definition shall refer to IWC Services only, provided further
that nothing in the foregoing proviso shall limit StassCo’s liability as a
“Borrower” under each Loan Document and (ii) the definition of “Collateral” and
each defined term incorporated into that definition, the term “Borrower” shall
be deemed to read “any Borrower”.
 
 
-5-

--------------------------------------------------------------------------------

 

(b)           Part (b) of the definition of “Change of Control” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated to read as
follows:
 
(b)           IWC Services, Snubco USA Inc., a Wyoming corporation, StassCo
Holdings, Inc., a Wyoming corporation, StassCo or any other Domestic Subsidiary
of BNC (other than an Inactive Subsidiary that has merged into another Domestic
Subsidiary in accordance with this Agreement) ceases to be a wholly-owned
Subsidiary of BNC;
 
(c)           The definition of “Debt Service Coverage Ratio” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated to read as
follows:
 
“Debt Service Coverage Ratio” means, at any time of determination, the ratio of
(i) the sum of (A) EBITDA of BNC and its Subsidiaries on a consolidated basis
for the twelve (12) calendar months preceding the determination date (including
the calendar month in which the determination date occurs), minus (B) Unfinanced
Capital Expenditures of BNC and its Subsidiaries on a consolidated basis for the
twelve (12) calendar months preceding the determination date (including the
calendar month in which the determination date occurs) (provided that the
Unfinanced Capital Expenditures of BNC and its Subsidiaries on a consolidated
basis for the fiscal year ending December 31, 2007 shall be deemed equal to zero
for purposes of this clause) to (ii) (a) the Interest Expense for the twelve
(12) calendar months preceding the determination date (including the calendar
month in which the determination date occurs), plus (b) the Current Maturities
of Long Term Debt of BNC and its Subsidiaries as of the determination date
(provided the foregoing clause (ii)(b) shall not include for purposes of this
definition the final principal payment due to Lender on Maturity Date for the
repayment of outstanding principal amount of the Equipment Advance).
 
(d)           The definition of “Domestic Subsidiary” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated to read as follows:
 
“Domestic Subsidiary” means any Subsidiary of BNC, Borrower, Snubco USA Inc., a
Wyoming corporation or StassCo Holdings, Inc., a Wyoming corporation, organized
under the laws of the United States or any political subdivision thereof.
 
(e)           Clause (xix) appearing in the definition of “Eligible Accounts”
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
and to add clause (xx) immediately thereafter, in each case, to read as follows:
 
(xix)        Accounts of StassCo until such time as Lender has completed its
field examination of Borrowers and has been satisfied with the results of such
field examination in its sole discretion (unless otherwise agreed to in writing
by Lender at its sole option and in its sole discretion); and
 
 
-6-

--------------------------------------------------------------------------------

 

(xx)          Accounts, or portions thereof, otherwise deemed ineligible by
Lender in its sole discretion.
 
(f)           The definition of “Eligible Unbilled Accounts” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated to read as
follows:
 
“Eligible Unbilled Accounts” means all Accounts of a Borrower that would
otherwise constitute Eligible Accounts but for such Borrower not yet having
received approval from the applicable governmental authority as to the work and
services performed that gives rise to the Account.  However, if (i) a Borrower
has received the approval, (ii) the governmental authority denies the approval
or (iii) a Borrower does not unconditionally receive the approval within ninety
(90) days of the creation of the Account, then the Account shall not constitute
an Eligible Unbilled Account.  The Accounts of StassCo shall not constitute
Eligible Unbilled Accounts until such time as Lender has completed its field
examination of StassCo and has been satisfied with the results of such field
examination in its sole discretion (unless otherwise agreed to in writing by
Lender at its sole option and in its sole discretion).
 
(g)           The last paragraph appearing in the definitions of “Revolving Loan
Margin”, “Term Loan Margin” and “Unused Line Fee Rate” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated to read as follows:
 
If, as a result of any restatement of or other adjustment to the financial
statements of BNC and its Subsidiaries or for any other reason, Lender
determines that (a) the Senior Debt to EBITDA Ratio as calculated by or on
behalf of a Credit Party as of any applicable date was inaccurate and (b) a
proper calculation of the Senior Debt to EBITDA Ratio would have resulted in
different pricing or fees for any period, then (i) if the proper calculation of
the Senior Debt to EBITDA Ratio would have resulted in higher pricing or fees
for such period, Borrowers shall automatically and retroactively be obligated to
pay to Lender promptly on demand by Lender, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period (provided that if, as
a result of any restatement or other event a proper calculation of the Senior
Debt to EBITDA Ratio would have resulted in higher pricing for one or more
periods and lower pricing for one or more other periods (due to the shifting of
income or expenses form one period to another period or any similar reason),
then the amount payable by Borrowers pursuant to this clause (i) shall be based
upon the excess, if any, of the amount of interest and fees that should have
been paid for all applicable periods over the amount of interest and fees paid
for all such periods); and (ii) if the proper calculation of the Senior Debt to
EBITDA Ratio would have resulted in lower pricing for such period, Lender shall
have no obligation to repay any interest or fees to Borrowers.  All calculations
of the Senior Debt to EBITDA Ratio shall be rounded to the nearest hundredth
decimal point.
 
 
-7-

--------------------------------------------------------------------------------

 

(h)           Section 1.1 of the Credit Agreement shall be amended by adding the
following new definitions in their respective proper alphabetical order:
 
“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws from time
to time in effect affecting the rights of creditors generally, as amended from
time to time.
 
“Transaction Document” means all documents executed or delivered in connection
with the Transactions.
 
“Transactions” means, collectively, (i) the HWC Transactions and (ii) the
transactions consummated pursuant to that certain Stock Purchase Agreement dated
as of July 31, 2007 among Snubco Well Services, Ltd., a Canadian corporation,
James M. Stasinos, David M. Piaia, John D. Piaia, the Steven J. Hennessy
Retirement Plan Trust dated June 15, 2005, IWC Services, Snubco USA Inc.,
StassCo Holdings, Inc, Snubco Pressure Control International, Ltd. and StassCo
(the “StassCo Transaction”).
 
(i)           Each of use of the term “HWC Transaction Document” outside of
Section 1.1 of the Credit Agreement shall be amended to read “Transaction
Document”.
 
(j)           Section 2.4(a)(i) of Credit Agreement is hereby amended to replace
“$2,000,000” with “$4,000,000”.
 
(k)          The name and address of Debtor and Secured Party set forth in
Section 3.6 of the Credit Agreement is hereby amended to read as follows:
 
Name and address of Debtor:


IWC Services, LLC
c/o Boots & Coots International Well Control, Inc.
7908 N. Sam Houston Parkway, 5th Floor
Houston, TX 77064
Federal Employer Identification No.  76-0475739
Organizational Identification No.  136090400


StassCo Pressure Control, LLC
c/o Boots & Coots International Well Control, Inc.
7908 N. Sam Houston Parkway, 5th Floor
Houston, TX 77064
Federal Employer Identification No. 32-0154211
Organizational Identification No. 2005-000495988

 
-8-

--------------------------------------------------------------------------------

 

Name and address of Secured Party:
Wells Fargo Bank, National Association
4975 Preston Park Blvd.
Suite 270
Plano, Texas  75093
 
(l)           Section 6.2(a) of Credit Agreement is hereby amended and restated
to read as follows:
 
(a)           Minimum Book Net Worth.  BNC and its Subsidiaries will on a
consolidated basis maintain, during the period commencing on October 31, 2007
and continuing thereafter until the Maturity Date, a Book Net Worth, determined
as of the end of each fiscal month in such period, in an amount not less than
$55,000,000.
 
(m)           The notice address for Lender, BNC and each Borrower for purposes
of Section 8.3 of the Credit Agreement shall be (until such time as this address
may be further changed pursuant to Section 8.3):
 
BNC and each Borrower:


c/o Boots & Coots International Well Control, Inc.
7908 N. Sam Houston Parkway, 5th Floor
Houston, TX 77064
Telecopier: (281) 931-8884
Attention: Brian Keith, General Counsel
e-mail: bkeith@boots-coots.com


Lender:


Wells Fargo Bank, National Association,
acting through its Wells Fargo Business Credit operating division
4975 Preston Park Blvd.
Suite 270
Plano, Texas  75093
Telecopier: (972) 867-7838
Attention:  John Wattinger
e-mail:  john.wattinger@wellsfargo.com


(n)           All references to “San Antonio” and “Bexar County” in the Credit
Agreement shall be amended to read “Dallas” and “Dallas County”, respectively.
 
(o)           Schedules 5.1, 5.2, 5.5, 5.18, 5.22, as attached to the Credit
Agreement shall be amended, restated and replaced with the corresponding
Schedule attached hereto.
 
4.           Designation of Location for Payment under each Note.  Lender
designates its address of Wells Fargo Bank, National Association, acting through
its Wells Fargo Business Credit operating division, 4975 Preston Park Blvd.,
Suite 270, Plano, Texas  75093 as its current designated location for payments
with respect to each Note.
 
 
-9-

--------------------------------------------------------------------------------

 

5.           Consent and Waiver.  Upon satisfaction of the Conditions Precedent,
Lender (i) consents to the consummation of the Acquisition and (ii) grants this
one-time and limited waiver of any Default or Event of Default arising under
Section 6.18 of the Credit Agreement solely on account of the consummation of
the Acquisition as of July 31, 2007.
 
6.           No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect.
 
7.           Conditions Precedent. This Amendment shall be effective when Lender
shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to Lender in its sole
discretion (these conditions being collectively, the “Conditions Precedent”):
 
(a)           Originals of the Acknowledgment and Agreement of Guarantors and
the Acknowledgment and Agreement of Subordinated Creditor set forth at the end
of this Amendment, duly executed by each Guarantor and the Subordinated
Creditor.
 
(b)           All representations and warranties made under this Amendment shall
be true, correct and complete.
 
(c)           In consideration for entering into this Amendment, Lender shall
have received from Borrower in immediately available funds an amendment fee of
$5,000, which fee shall be duly earned and nonrefundable upon execution of this
Amendment.
 
(d)           Lender shall have received all items deliverable pursuant to the
checklist prepared in connection with this Amendment.
 
(e)           Such other matters as Lender may require in its Permitted
Discretion.
 
8.           Representations and Warranties.  Each Borrower hereby represents
and warrants to Lender as follows:
 
(a)           Each Borrower and each Guarantor have all requisite power and
authority to execute this Amendment and the Acknowledgement and Agreement of
Guarantors, as applicable and to perform all of their respective obligations
under this Amendment, the Loan Documents (as amended by this Amendment) and the
Acknowledgement and Agreement of Guarantors, and this Amendment and the
Acknowledgement and Agreement of Guarantors have been duly executed and
delivered by Borrowers and the Guarantors, as applicable, and constitute the
legal, valid and binding obligations of such parties, enforceable in accordance
with their respective terms.
 
(b)           The execution, delivery and performance by Borrowers and
Guarantors of this Amendment, the Loan Documents (as amended by this Amendment)
and the Acknowledgement and Agreement of Guarantors have been duly authorized by
all necessary action and do not (i) require any authorization, consent or
approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to any Borrower or any Guarantor, or any governing
document of any Borrower or any Guarantor, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which any Borrower or any Guarantor is a
party or by which it or its properties may be bound or affected.
 
 
-10-

--------------------------------------------------------------------------------

 

(c)           No Default or Event of Default exists under the Credit Agreement
before or after giving effect to this Amendment.
 
(d)           All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.
 
9.           References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.
 
10.           No Waiver.  The execution of this Amendment and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Default or
Event of Default (other than any Default or Event of Default arising under
Section 6.18 of the Credit Agreement solely on account of the consummation of
the Acquisition as of July 31, 2007) under the Credit Agreement or breach,
default or event of default under any Security Document or other document held
by Lender, whether or not known to Lender and whether or not existing on the
date of this Amendment.
 
11.           Ratification.  Except as specifically amended hereby, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
hereby are ratified and confirmed by each Borrower and each Guarantor as so
amended.  Each Borrower and each Guarantor hereby ratify and confirm all of the
Obligations pursuant to the Credit Agreement and other Loan Documents to which
it is a party and confirm and ratify the liens and security interests granted in
favor of Lender in the Collateral to secure the repayment and performance of all
Obligations.
 
12.           Release.  EACH BORROWER, AND EACH GUARANTOR BY SIGNING THE
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS SET FORTH BELOW, EACH HEREBY
ABSOLUTELY AND UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES LENDER, AND ANY
AND ALL PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED
CORPORATIONS, INSURERS, INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER
WITH ALL OF THE PRESENT AND FORMER DIRECTORS, OFFICERS, ATTORNEYS, AGENTS AND
EMPLOYEES OF ANY OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF
ACTION OF ANY KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR
UPON CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH
BORROWER OR SUCH GUARANTOR HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST
ANY SUCH PERSON FOR OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING
WHATSOEVER ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE OF
EXECUTION OF THIS AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION
ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN, INCLUDING, WITHOUT LIMITATION, ALL
CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR PART FROM THE NEGLIGENCE
OR STRICT LIABLITY OF LENDER OR ANY OTHER RELEASED PARTY.
 
 
-11-

--------------------------------------------------------------------------------

 

13.           Severability.  If any term or provision of this Amendment is
adjudicated to be invalid under applicable laws or regulations, such provision
shall be inapplicable to the extent of such invalidity without affecting the
validity or enforceability of the remainder of this Amendment which shall be
given effect so far as possible.
 
14.           Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of Borrowers and Lender and their respective successors and assigns,
except that Borrowers shall not have the right to assign any rights thereunder
or any interest therein without Lender’s prior written consent.
 
15.           Costs and Expenses.  Each Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse Lender on demand for all costs
and expenses incurred by Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, each Borrower specifically
agrees to pay all fees and disbursements of counsel to Lender for the services
performed by such counsel in connection with the preparation of this Amendment
and the documents and instruments incidental hereto.  Each Borrower hereby
agrees that Lender may, at any time or from time to time in its sole discretion
and without further authorization by a Borrower, make a loan to a Borrower under
the Credit Agreement, or apply the proceeds of any loan, for the purpose of
paying any such fees, disbursements, costs and expenses.
 
16.           Miscellaneous.  This Amendment, the Acknowledgment and Agreement
of Guarantors and the Acknowledgment and Agreement of Subordinated Creditor
(i) may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument and
(ii) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES, AND  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.  Capitalized terms used in this Amendment and the
Acknowledgments attached hereto have the meanings given to them in the Credit
Agreement unless otherwise specified.  This Amendment shall be governed and
construed in accordance with the laws of the State of Texas.
 
 
-12-

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE FOLLOWS]

 
-13-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
 


BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC., a Delaware corporation
       
IWC SERVICES, LLC, a Texas limited liability company
       
STASSCO PRESSURE CONTROL, L.L.C., a Wyoming limited liability company
 
By:
/s/ Jerry Winchester
 
Name:
Jerry Winchester
 
Title:
President and CEO
       
WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its Wells
 
Fargo Business Credit operating division
       
By:
/s/ John Wattinger
 
Name:
John Wattinger
 
Title:
Vice President
 


 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
 
Each undersigned, each a guarantor of the indebtedness and other obligations of
Borrower to Lender pursuant to a separate Guaranty each dated on or about
March 3, 2006, or of even date herewith, as the case may be (each a “Guaranty”),
hereby (i) acknowledges receipt of the foregoing Amendment; (ii) consents to
(and agrees to be bound by) the terms (including, without limitation, the
release set forth in Section 12 of the Amendment) and execution thereof;
(iii) reaffirms its obligations to Lender pursuant to the terms of its Guaranty
and any other Loan Documents to which it is a party; and (iv) acknowledges that
Lender may amend, restate, extend, renew or otherwise modify the Credit
Agreement and any indebtedness or agreement of a Borrower, or enter into any
agreement or extend additional or other credit accommodations, without notifying
or obtaining the consent of the undersigned and without impairing the liability
of the undersigned under its Guaranty for all of a Borrower’s present and future
indebtedness and other obligations to Lender.
 
This Acknowledgment and Agreement by Guarantors shall constitute a part of the
foregoing Amendment.
 
BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC.
BOOTS & COOTS SERVICES, INC.
BOOTS & COOTS SPECIAL SERVICES, INC.
ELMAGCO, INC.
HELL FIGHTERS, INC.
HWC LIMITED
IWC ENGINEERING, INC.
SNUBCO USA INC.
STASSCO HOLDINGS, INC.




By: /s/ Jerry Winchester
Name: Jerry Winchester
Title: President and CEO of each entity above

 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITORS
 
The undersigned, a subordinated creditor of BNC pursuant to each Senior
Subordinated Promissory Note, hereby (i) acknowledges receipt of the foregoing
Amendment; (ii) consents to the terms and execution thereof; (iii) reaffirms the
terms of each Senior Subordinated Promissory Note; and (iv) acknowledges that
Lender may amend, restate, extend, renew or otherwise modify the Loan Documents
and any indebtedness or agreement of a Borrower or enter into any agreement or
extend additional or other credit accommodations (in each case subject to any
limitations set forth in the respective Senior Subordinated Promissory Note),
without notifying or obtaining the consent of the undersigned except as may be
expressly required under the terms of each Senior Subordinated Promissory Note.
 
This Acknowledgment and Agreement of Subordinated Creditors shall constitute a
part of the foregoing Amendment.
 
OIL STATES ENERGY SERVICES, INC.
 
(formerly known as HWC Energy Services, Inc.)
             
By:
/s/Cindy B. Taylor
   
Cindy B. Taylor, President
 

 
 

--------------------------------------------------------------------------------